Upon further Considering the Matter of the Bill and Answer in this Cause, This Court is of Opinion, and So Order and Decree, That the Executors who are the Defendants in this Cause Do pay into the Hands of the Guardian for the Benefit and Advantage of the Plaintiff the Residuum or Overplus of the Testators Estate remaining in their Hands, And that the Said Defend*374ants be allowed for their Trouble Two and a half per Cent on all the Moneys by them Received and the like Sum of Two and half per Cent on all payments by them made on account of the Testator’s Estate.
Alexr Stewart Deputy Register in Chancery